Citation Nr: 1718692	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement an effective date prior to July 2, 2015, for the payment of dependency allowance for the Veteran's spouse.

2.  Entitlement to a concurrent retirement and Department of Veterans Affairs (VA) disability payment in an amount greater than $3,211.39.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1953 to April 1955.  He also had additional service in the Oklahoma Army National Guard from December 1974 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a concurrent retirement and VA disability payment in an amount greater than $3,211.39, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to July 2, 2015, the Veteran was not in receipt of a combined disability evaluation of 30 percent or greater.


CONCLUSION OF LAW

The criteria for an effective date prior to July 2, 2015, for payment of additional dependency allowance have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401, 3.501(d)(2), 3.652(a), (b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), are not applicable to the claim of entitlement an effective date prior to July 2, 2015, for the payment of dependency allowance for the Veteran's spouse, currently on appeal, because this claim turns on a matter of law, and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to the issue here on appeal.  The relevant facts in this case are not in dispute.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent, including a spouse and each child.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

Here, the AOJ has established July 2, 2015, as the effective date of the dependency award for the Veteran's spouse.  VA has had evidence of the Veteran's marriage to his wife since 1957, and there is no question that he has been married to her since March 1957.  

In a January 2011 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus, and assigned each disability a 10 percent evaluation effective August 27, 2010, the date of VA's receipt of the Veteran's original claim for compensation.  From August 27, 2010, the Veteran's combined evaluation for compensation was 20 percent.

On July 2, 2015, VA received the Veteran's application for an increased disability evaluation of the service-connected bilateral hearing loss.  In a March 2016 rating decision, the RO awarded a 40 percent disability evaluation for bilateral hearing loss, effective July 2, 2015, i.e. the date VA received the claim for increase.  This award resulted in a combined evaluation for compensation purposes of 50 percent since July 2, 2015.  

In a May 2016 rating decision, the RO determined that the Veteran was entitled to dependency allowance for his spouse since August 1, 2015, the month following the receipt of the Veteran's claim.  See 38 C.F.R. § 3.31.  Following the May 2016 dependency award, the Veteran filed a Notice of Disagreement (NOD).  See VA Form 21-0958 (received by the VA Intake Center on May 26, 2016).

The Veteran seeks an effective date for the dependency award for his spouse prior to July 2, 2015.  However, prior to that date he was in receipt of only a 20 percent combined disability rating.  It is only since July 2, 2015, that he has had a combined disability rating of 30 percent or greater (in fact 50 percent).  See generally 38 C.F.R. §§ 4.25 and 4.26 (setting for the methodology for calculating a combined disability rating).  Thus, because as a matter of law a dependency allowance is not payable unless a veteran has a combined disability rating of 30 percent or greater, the claim for an earlier date for payment of a dependency allowance must be denied.


ORDER

Entitlement an effective date prior to July 2, 2015, for the payment of dependency allowance for the Veteran's spouse is denied.


REMAND

In May 2016, VA notified the Veteran that under the Defense Authorization Acts of 2003 and 2004, and based on information in his military retired pay and VA records, he was entitled to a retroactive Concurrent Receipt of Retired and Disability Pay (CRDP) compensation payment of $3,211.39, which covered the period from August 2015, through February 2016.  See Virtual VA records system.  In May 2016, VA received a letter from the Veteran, expressing his disagreement with the award of the CRDP payment.  

Effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, (NOD), in cases where the AOJ provides the form for the purpose of initiating an appeal.  38 C.F.R. § 20.201 (2016).  Thus, if the decision notice was sent prior to March 24, 2015, then the NOD does not need to be submitted on a VA Form 21-0958.  VBA has interpreted this to mean that if the decision notice was sent on or after March 24, 2015, and the decision notice included the form, then the NOD must be submitted on a VA Form 21-0958.  See M21-1, I.5.B.1.b.  A NOD filed in response to exclusion from the Fully Developed Claim (FDC) Program may be accepted, depending on when the NOD was filed and the type of claim.  See M21-1, I.5.B.1.e.

Here, the Veteran did not submit a VA Form 21-0958 to express his disagreement.  Rather, he submitted a letter.  Nevertheless, a review of the May 2016 notice letter concerning the CRDP payment discloses no indication that the Veteran was provided a VA Form 21-0958 (NOD) in conjunction with the decision, or that he was advised to submit this document to initiate an appeal.  Thus, in the present case the Board concludes that the Veteran was not provided a VA Form 21-0958 (NOD) in connection with the May 2016 CRDP award in the amount of $3,211.39.

Having concluded that the Veteran was not provided with the VA Form 21-0958 (NOD) in connection with the CRDP award, the Board will construe the May 2016 letter as a valid NOD.  Accordingly, the issue of entitlement to a concurrent retirement and VA disability payment (CRDP) in an amount greater than $3,211.39, is remanded for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC to the Veteran addressing the issue of entitlement to a concurrent retirement and VA disability payment (CRDP) in an amount greater than $3,211.39.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this issue.  38 C.F.R. § 20.302(b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


